            Case 1:21-cr-00128-RC Document 22 Filed 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Case No. 21-cr-128 (RC)
                                              :
WILLIAM POPE, and                             :
MICHAEL POPE,                                 :
                                              :
                       Defendants.            :

     JOINT MOTION TO CONTINUE THE MAY 5, 2021 STATUS HEARING AND
            TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Defendant, William Pope, by and through his counsel Terry Eaton, Esq., and

Defendant, Michael Pope, by and through his counsel Carlos Vanegas, hereby jointly move to

continue the May 5, 2021 status hearing scheduled for 11:30 AM before the honorable United

States District Judge Rudolph Contreras.    The parties request a status hearing be set in 30 to 45

days and jointly move to exclude the time within which the trial must commence between May 3,

2021 and the next status hearing set by the Court under the Speedy Trial Act, 18 U.S.C. § 3161 et

seq., on the basis that the ends of justice served by taking such actions outweigh the best interest

of the public and pursuant to the parties agreement. In support of its motion, the government

states as follows:

       1.      On February 1, 2021, the parties all appeared for an initial status hearing before

District Judge Contreras, at which time the Court set a status hearing on May 3, 2021, which was

subsequently continued to May 5, 2021.

       2.      The government has continued to review this case and make reasonable efforts to

collect all relevant evidence related to these particular co-defendants charges stemming from the

incidents at the U.S. Capitol on January 6, 2021. The investigation and prosecution of the Capitol
            Case 1:21-cr-00128-RC Document 22 Filed 05/04/21 Page 2 of 2




Attack will likely be one of the largest in American history, both in terms of the number of

defendants prosecuted and the nature and volume of the evidence.         The nature and size of the

overall investigation understandably affects the timeline for each individual case.

       3.      The government and defense have discussed a protective order regarding discovery

in this case, and the government is providing voluminous discovery upon agreement of the

protective order. During any continuance granted by the Court the parties also intend to discuss

an available pre-trial resolution and the government will continue to collect, catalogue, and provide

relevant discovery.

       4.      The parties have conferred and agree that continuing the May 5, 2021 status hearing

for 30 to 45 days would best serve the interests and ends of justice and outweighs the interests of

the public and the Defendants in a speedy trial.

       WHEREFORE, the parties respectfully jointly request that the May 5, 2021 status hearing

be continued for 30 to 45 days. The parties further request that the Court make a finding that it is

in the interests of justice that the time between May 3, 2021 (being the original status date) and

the next status date be excluded from the Speedy Trial Act calculation.

                                                       Respectfully submitted,

                                                       CHANNING D. PHILLIPS
                                                       ACTING UNITED STATES ATTORNEY
                                                       D.C. Bar No. 415793

                                               By:     /s/ Jeffrey N. Poulin
                                                       Jeffrey N. Poulin
                                                       WV Bar No. 11437
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       555 Fourth Street, N.W.
                                                       Washington, DC 20530
                                                       Phone: (202) 252-2641
                                                   2
